Case 20-10343-LSS Doc 3891 Filed 05/13/21 Page1of2

ee c\_ED

Justice Lauri Selber Silverstein 9:47

BSA Bankruptcy Case gr WAY 13 AM

824 Market Street CLERK

Wilmington, DE 19801 5 ANKRUP ICY Core
J) Vea T nr OELAMA

Honorable Judge Silverstein,
A Governance based upon ETHICAL responsibilities was lacking in oversight-
any reports of Child Molestation should have been promptly addressed.

| don't believe an effective system was in place to screen Scout-Masters.
When you trust your child's life in the hands of an adult, you need some
guarantee of Ethical Behavior.

Note:

Boy Scouts of America merely publishing an Ethical Guide is not a guarantee

of any Organizational or Societal actions toward compliance.

Unless correctly enforced, the situation becomes immoral irrespective of

representing the standards of a money-making, Religious, or Non-Profit organization.
It constitutes a vast failure of Leadership, and yes- what about Parents overly trusting?
In my case it would have been nice to become an Eagle Scout.

IF Society
Signed,

 

ALIFE SCO

 
oak

 

FGM LETTER
NEW YORK, NY
__, Ba, MAY 08, 24
NEW Vigeres AMOUNT
a 79801 4. 1 5

8B MSY 1000
R2304H107990-62

 

v3 an L Jastsi2 aN bo Sh ensfer Kk
Soa br WOOL, £78E

ese = fe? —f.

WNW) oe

7020 1290 OO01 9509 48050

     
     

   

Wess ata OF ENVELOPE TO THE RIGHT
OF THE RETURN Pts)s) (3) halal ere ais seus
asso

el

jdyonpefgofegloveooghlefel elle Eo

u)

te
rE

1

geci-ao

{rte
Kh

u

N
_—
oO
N
®
o
C
oO
|
N
—
o
a
—
Lo
oO
To
®
ih
a
oO)
oO
o
oO
oO
a
”)
”)
—
o
st
o
oO
=
oO
N
®
Nn
©
O

 

 
